            IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF WISCONSIN
                         CASE NO. l:2i-cv-oo548                    U.S. District Court
                                                                  .Wisconsin Eastern

ADAM P. FAUST,                                                       MAY - 4 2021
CHRISTOPHER C. BAIRD,                                                    FILED
                                                                     Clerk of Court
JONATHAN P. STEVENS,
JAYT.SLABA,
JOSEPH W. SCHMITZ, Plaintiffs,

V.



THOMAS J. VILSACK, in his official capacity as Secretary of
Agriculture,
ZACH DUCHENEAUX, in his official capacity as Administrator
of the Farm Service Agency, Defendants.



MOTION TO JOINDER COREY LEA AS A PLAINTIFF PURSUANT
 FRCP 2oCa)d)Cb) AND CROSS CLAIM AGAINST PLAINTIFF
FAUST, BAIRD, STEVENS, SLABAAND SCHMITZ IN REGARDS
          TO REQUESTED INJUNCTIVE RELIEF




  Comes now, Corey Lea, a Socially Disadvantaged Farmer, who resides in

Murfreesboro, Tn..


  The purpose of Rule 2o(a) is to address "the broadest possible scope of

action consistent with fairness to the parties; joinder of claims, parties and

remedies is strongly encouraged." United Mine Workers of Am. v. Gibbs,

383 U.S. 715, 724 (1966). Nonetheless, permissive joinder is not proper in




      Case 1:21-cv-00548-WCG Filed 05/04/21 Page 1 of 5 Document 6
all situations. To join together in one action, plaintiffs must meet two

specific requirements: "(i) a right to relief must be asserted by, or against,

each plaintiff or defendant relating to or arising out of the same transaction

or occurrence, or series of transactions or occurrences; and (2) some


question of law or fact common to all the parties must arise in the action."

Mosley, 497 F.2d at 1332; see Rule 2o(a). Joinder is proper only if both of

these requirements are satisfied. James Wm. Moore, et al., 4 Moore's


Federal Practice § 20.02[2][a][ii] (sd ed.2014).

ARGUMENT
   1. Corey Lea is a Socially Disadvantaged Farmer that is affected by the

      Emergency Debt Relief for People of Color Act of 2021.

  2. Any change in the calculation by the amount of debt relief owed by

     the estimated 15,000 to 17,000 Socially Disadvantaged Farmers by

      allowing similarly situated White farmers into this calculation would

     reduce the amount of money mandated to the Secretary to

     Agriculture to write off.

  3. Similarly situated White farmers received nearly 9.7 Billion dollars in

     pandemic relief in October of 2020. Socially Disadvantaged Farmers

     received less than i percent of that money.




     Case 1:21-cv-00548-WCG Filed 05/04/21 Page 2 of 5 Document 6
4. White women, who are also classified as Socially Disadvantaged

   Farmers and Ranchers, received more than any other group classified

   as Socially Disadvantaged Farmers.

5. White men often receive loans from the defendants indirectly were

   allowed to double dip into pandemic relief by having some of the farm

   operating loans and farm ownership loans in the names of their wives

   and kids, but ultimately control the everyday operation in which those

   loans support.


6. If plaintiffs Faust, Baird, Stevens, Slaba and Schmitz are granted

   request relief of enjoining the defendants from calculating debt write

   off based on racial classification, the Socially Disadvantaged Farmers

   will receive even less emergency relief that the defendants have

   admitted discriminatory acts that led to the appropriation of funds by

   a Congressional Act.


      CROSS CLAIM AGAINST PLAINTIFFS FAUST. BAIRD.
       STEVENS. SLABAAND SCHMITZ FOR FAILURE TO
         EXHAUST ADMINISTRATIVE REMEDIES AND
      THEREFORE REQUEST TO ENJOIN THE DEFENDANT
                   SHOULD BE DENIED

7. In essence, the plaintiffs are asking this court to enjoin the Secretary

   of Agriculture from using race classification to calculate the amount




  Case 1:21-cv-00548-WCG Filed 05/04/21 Page 3 of 5 Document 6
   of debt right off or otherwise a Equal Protection Component of the

   Due Process Clause of the Fifth Amendment claim.

8. The plaintiffs did not support their argument with a final agency

   decision from the Secretary of Agriculture as required by the

  Administrative Procedures Act.

9. "Only in the event USDA were to take final action against Plaintiffs

  based on such a determination would an administrative record

  containing the reasons for the action be compiled for judicial review.

  Accordingly, as in Toilet Goods (which itself involved a challenge to a

  regulation), "we have no idea whether or when" the agency will act

  "and what reasons the [agency] will give to justify" its action. 387 U.S.

  at 163; see also Bethlehem Steel, 536 F.2d at 161 (issues were not fit

  for review where they were part of a continuing agency process that

  had not resulted in final agency action); Diversified Chem., 432 F.

  Supp. at 853 (agency interpretation that propellants sold by plaintiff

  were subject to price regulation and notice of probable violation did

  not make claim ripe for review)."

  IN CONCLUSION

    The motion forjoinder should be granted.




  Case 1:21-cv-00548-WCG Filed 05/04/21 Page 4 of 5 Document 6
Prayer of relief for cross claim:

   Plaintiffs Faust, Baird, Stevens, Slaba and Schmitz are to be

required to post a 4 billion dollar bond or otherwise the full amount

of debt relief allocated by Congress in the Cares Act or otherwise

known as the Warnock Bill.




Respectfully Submitted,




Corey Lea
P.O. Box 422
Amngton, Tn. 37014
615 308 7787


I certify that a true and correct copy was mailed to:

WISCONSIN INSTITUTE FOR LAW & LIBERTY, INC.
330 E. Kilbourn, Suite 725 Milwaukee, WI 53202-3141




Case 1:21-cv-00548-WCG Filed 05/04/21 Page 5 of 5 Document 6
